 USDC IN/ND case 2:18-cr-00010-JTM-APR document 43 filed 02/02/21 page 1 of 5


                         UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF INDIANA
                              HAMMOND DIVISION

UNITED STATES OF AMERICA                  )
                                          )
              v.                          )      No. 2:18 CR 10
                                          )
JONQUEL LAWSON                            )

                                  OPINION and ORDER

       This matter is before the court on defendant Jonquel Lawson’s pro se motion for

compassionate release pursuant to 18 U.S.C. § 3582(c) and Section 603 of the First Step

Act. (DE # 34.) For the reasons that follow, the motion will be denied.

I.     BACKGROUND

       In October 2019, following his guilty plea, Lawson was sentenced to a 96-month

term of imprisonment, to be followed by a two-year term of supervised release, for

robbery, in violation of 18 U.S.C. § 1951, and brandishing a firearm in furtherance of a

crime of violence, in violation of 18 U.S.C. § 924(c). (DE # 32.) Lawson is currently

incarcerated at FCI Sandstone, in Sandstone, Minnesota. Lawson is 28 years old and has a

projected release date of July 2, 2025. Find an inmate, FEDERAL BUREAU OF PRISONS,

https://www.bop.gov/inmateloc/ (last visited Feb. 2, 2021).

       Lawson has filed a motion for a reduction in his term of imprisonment pursuant to

18 U.S.C. § 3582(c)(1)(A)(i). (DE # 34.) Lawson claims that his incarceration places him at

significant risk of contracting COVID-19. He argues that this risk constitutes an

extraordinary and compelling reason justifying his early release from prison. (Id.)

       Pursuant to this court’s General Order 2020-11, the undersigned referred Lawson’s
 USDC IN/ND case 2:18-cr-00010-JTM-APR document 43 filed 02/02/21 page 2 of 5


motion to the Northern District of Indiana Federal Community Defenders (FCD) to

determine whether Lawson may be eligible for a reduction in sentence in accordance with

Section 603 of the First Step Act. (DE # 36.) After reviewing Lawson’s case, the FCD filed

a notice of non-representation, stating that they would be unable to assist Lawson.

(DE # 37.) The Government opposes Lawson’s motion. (DE # 39.)

II.    ANALYSIS

       Generally, a court is statutorily prohibited from modifying a term of imprisonment

once imposed. See 18 U.S.C. § 3582(c). A handful of statutory exceptions exist, however,

one of which allows a court to grant a convicted defendant compassionate release if the

defendant meets certain requirements. See 18 U.S.C. § 3582(c)(1)(A). The court may grant

a moving defendant’s motion for compassionate release if: (1) the defendant has complied

with the statute’s administrative exhaustion requirement; (2) “extraordinary and

compelling” reasons warrant such a reduction; (3) the court has considered the factors set

forth in 18 U.S.C. § 3553(a), as applicable; and (4) the reduction is consistent with any

applicable policy statements issued by the Sentencing Commission. 18 U.S.C. §

3582(c)(1)(A).

       1.        Exhaustion

       Section 3582(c)(1)(A) requires a defendant to exhaust all remedies with the Bureau

of Prisons (BOP) before moving for compassionate release. Specifically, a defendant may

file a request for compassionate release with a district court “after the defendant has fully

exhausted all administrative rights to appeal a failure of the Bureau of Prisons to bring a



                                              2
 USDC IN/ND case 2:18-cr-00010-JTM-APR document 43 filed 02/02/21 page 3 of 5


motion on the defendant’s behalf or the lapse of 30 days from the receipt of such a request

by the warden of the defendant’s facility, whichever is earlier[.]” 18 U.S.C. § 3582(c)(1)(A).

       On July 9, 2020, Lawson applied for compassionate release with the warden of his

prison. (DE # 34 at 28.) After his request was denied on July 24, 2020, (id. at 27), Lawson

filed an administrative appeal. (Id. at 25.) His appeal was denied on August 11, 2020. (Id.

at 29.) Accordingly, Lawson has satisfied § 3582(c)(1)(A)’s exhaustion requirement.

       2.     Extraordinary and Compelling Reasons

       The court is only authorized to grant Lawson’s request if there exists

“extraordinary and compelling reasons” justifying his early release. Congress did not

define “extraordinary and compelling reasons” in § 3582(c)(1)(A), instead delegating this

task to the Sentencing Commission. 28 U.S.C. § 994(t). The Sentencing Commission

defines this phrase in the commentary to § 1B1.13 of the United States Sentencing

Guidelines. There, the Sentencing Commission states that an extraordinary and

compelling reason warranting a reduction in a term of imprisonment may exist where, as

is relevant here: a defendant suffers from a serious physical or medical condition that

“substantially diminishes the ability of the defendant to provide self-care within the

environment of a correctional facility and from which he or she is not expected to

recover;” or there exists some other extraordinary and compelling reason justifying a

reduction in the defendant’s term of imprisonment. U.S.S.G. § 1B1.13 cmt. n.1.

       Section 1B1.13 has not been amended to reflect the First Step Act’s change to §

3582(c)(1)(A), which now permits a defendant to bring a motion for compassionate



                                              3
 USDC IN/ND case 2:18-cr-00010-JTM-APR document 43 filed 02/02/21 page 4 of 5


release. United States v. Gunn, 980 F.3d 1178, at *2 (7th Cir. 2020). Accordingly, § 1B1.13

and its application notes provide useful – but not binding – guidance to courts in

determining whether a defendant has identified an extraordinary and compelling reason

for compassionate release. Id. The court will consider defendant’s motion, using § 1B1.13

and its application notes as a guide.

       The spread of COVID-19 has created unprecedented challenges for the country

and poses a serious issue for prisons. Due to the infectious nature of the virus, the Centers

for Disease Control and Prevention (CDC) and state governments have advised

individuals to practice good hygiene, social distancing, and isolation; yet, social

distancing can be difficult for individuals living or working in a prison.

       Lawson argues that this court should grant him compassionate release based on the

existence of COVID-19 in his prison, and argues that the conditions in his prison place him

at significant risk of contracting the virus. He has not identified any factor that might

make him more susceptible to serious illness were he to contract the virus.

       In fact, Lawson did contract the virus in December and was asymptomatic. (DE # 41

at 5.) He argues now that he could contract it for a second time and might not fair as well.

Again, however, he has not identified any medical condition that might make him more

susceptible to serious illness from the virus.

       Under the circumstances, Lawson has not established an extraordinary and

compelling reason warranting compassionate release. The conditions of his incarceration,

in light of the COVID-19 pandemic, do not justify compassionate release.



                                                 4
 USDC IN/ND case 2:18-cr-00010-JTM-APR document 43 filed 02/02/21 page 5 of 5


       Compassionate release is an extraordinary event. United States v. Pena, No.

2:15-CR-72-PPS, 2020 WL 3264113, at *1 (N.D. Ind. June 17, 2020). While the court is

sympathetic to Lawson’s situation and his concern about potentially becoming re-infected

with COVID-19, the circumstances in this case do not amount to an extraordinary and

compelling reason to justifying his early release. See United States v. Raia, 954 F.3 594, 597

(3d Cir. 2020) (“[T]he mere existence of COVID-19 in society and the possibility that it

may spread to a particular prison alone cannot independently justify compassionate

release[.]”); United States v. Melgarejo, No. 12-cr-20050, 2020 WL 2395982, at *3 (C.D. Ill.

May 12, 2020) (“[T]he mere presence of COVID-19 in a particular prison (or the BOP

generally) cannot justify compassionate release - if it could, every inmate in that prison

could obtain release.”). Accordingly, his motion will be denied.

III.   CONCLUSION

       For the foregoing reasons, the court DENIES defendant’s motion for

compassionate release under 18 U.S.C. § 3582(c) and Section 603 of the First Step Act

(DE # 34).

                                           SO ORDERED.

       Date: February 2, 2021
                                           s/James T. Moody
                                           JUDGE JAMES T. MOODY
                                           UNITED STATES DISTRICT COURT




                                               5
